Plaintiff alleges an arrangement in which investment decisions by her former financial manager, a relationship involving fiduciary considerations, were made chiefly on the basis of the remuneration such investments would produce for defendants, to share among themselves. If these allegations are true, the details of that arrangement would be known only to defendants. Accordingly, it was not an improvident exercise of discretion for the motion court to conclude that special circumstances warranted granting plaintiff priority (see, Halitzer v Ginsberg, 80 AD2d 771).
We have considered defendants’ remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Tom and Mazzarelli, JJ.